NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL BLUNK,                                   No.   17-15071

                Petitioner-Appellant,           D.C. No. 3:16-cv-08101-NVW

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden and
ATTORNEY GENERAL FOR THE STATE
OF ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted May 14, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and ZILLY,***
District Judge.

      Petitioner Daniel Blunk appeals from the district court’s denial of his


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Thomas S. Zilly, United States District Judge for the
Western District of Washington, sitting by designation.
petition for a writ of habeas corpus, in which he challenges the conviction and

sentence he received in Arizona state court following his guilty plea to one count

of sexual exploitation of a minor and three counts of attempted sexual exploitation

of a minor. We affirm.

1.    Blunk’s four claims related to his sentence are “clearly not meritorious,”

Ayala v. Chappell, 829 F.3d 1081, 1096 (9th Cir. 2016) (quoting Franklin v.

Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002)). Blunk contends that (1) the state

enhanced his sentencing range in violation of Apprendi v. New Jersey, 530 U.S.
466 (2000), (2) his counsel was constitutionally ineffective for not raising this

alleged Apprendi violation, (3) he had inadequate notice of his sentence in

violation of due process, and (4) he received an illegal sentence. But Blunk’s

sentence on the count of sexual exploitation of a minor fell within the prescribed

statutory range. See Ariz. Rev. Stat. §§ 13-3553(C); 13-705(D). There was

therefore no Apprendi violation. See, e.g., United States v. Ochoa, 311 F.3d 1133,

1136 (9th Cir. 2002). Accordingly, counsel was not ineffective for failing to assert

an Apprendi violation, and Blunk’s sentence was not illegal. Blunk also had notice

of the sentence he faced, as it was expressly stated in his written plea agreement

and expressly discussed during his plea colloquy.

      These claims were not presented to the state court, but because they clearly

lack merit, in the interest of judicial economy we affirm on the merits the district


                                          2
court’s dismissal with prejudice of those claims “despite [the] asserted procedural

bar.” Ayala, 829 F.3d at 1096 (quoting Franklin, 290 F.3d at 1232).

2.    Blunk asserted a fifth claim for the first time in his objections to the

magistrate judge’s report and recommendation. Specifically, he claimed that under

Anders v. California, 386 U.S. 738 (1967), his appellate counsel filed a

constitutionally inadequate motion to withdraw. The district court summarily

denied Blunk’s objections and adopted the report and recommendation without

expressly discussing Blunk’s Anders claim. This leaves us unsure whether the

district court made a decision to refuse to consider the Anders claim or simply

overlooked that new issue. See United States v. Howell, 231 F.3d 615, 622 (9th

Cir. 2000) (observing that, although a district court has discretion not to consider

an issue raised for the first time in objections to a report and recommendation, the

district court must show that it “actually exercise[d]” that discretion). But even

“[w]ith no decision to review for abuse of discretion,” we may “conclude for

ourselves” whether to consider an issue raised “for the first time in . . . objections

to the magistrate judge’s report and recommendation[].” United States v. Song Ja

Cha, 597 F.3d 995, 1003 n.7 (9th Cir. 2010).

      Blunk’s Anders claim was a brand-new stand-alone claim for relief that

could have been raised long before the magistrate judge considered his habeas

petition. Considering this claim would permit the sort of multi-round litigation that


                                           3
the Antiterrorism and Effective Death Penalty Act of 1996 was designed to prevent

and the Federal Magistrate Act of 1968 was never meant to invite. See 28 U.S.C.

§ 2244(b)(2) (barring second or successive habeas petitions in most

circumstances); Howell, 231 F.3d at 622 (observing that “[t]he magistrate judge

system was designed to alleviate the workload of district courts”). We therefore

decline to consider Blunk’s Anders claim.1

      AFFIRMED.




      1
          Brown v. Roe, 279 F.3d 742 (9th Cir. 2002), does not compel a different
result. There, the magistrate judge’s report and recommendation alerted a pro se
petitioner that his existing claims were at risk of being dismissed as untimely, and
the petitioner responded in his objections to the report and recommendation that he
was entitled to equitable tolling as to those same claims. See id. at 743. We held
that “even if the district court had exercised its discretion, it would have been an
abuse of that discretion to refuse to consider [the petitioner’s] equitable tolling
claim.” Id. at 745 (internal quotation marks omitted). The same is not true here, as
it would have been well within the district court’s discretion to reject Blunk’s
Anders claim as untimely raised.

                                         4